

UMPQUA HOLDINGS CORPORATION
NOTICE OF PERFORMANCE SHARE AWARD


“Participant”: <Participant Name>
# of Shares subject to this Award (“Shares”): <Number of Awards Granted>
“Grant Date”: <Grant Date>


Effective <Grant Date>, you have been granted a Performance Share Award
("Award") for the number of Shares listed above. This Notice of Performance
Share Award ("Notice") together with the Umpqua Holdings Corporation 2013
Incentive Plan (“Plan”) and the corresponding Restricted Stock Award Agreement
("RSA Agreement," together with this Notice and the Plan, the "PSA Documents")
delivered to you and in effect as of the Grant Date contain the terms of your
Award. The Plan and the RSA Agreement are hereby incorporated by reference and
made a part of this Notice, and capitalized terms not defined herein have the
meaning given in the Plan or the Agreement.


No Current Payment of Dividends. Any and all cash dividends and stock dividends
with respect to Unvested Shares shall be withheld by the Company for your
account. The cash dividends or stock dividends so withheld and attributable to
any particular Unvested Share shall be distributed upon the vesting of the Award
Shares and, to the extent such shares are forfeited, such dividends will also be
forfeited.


Vesting Conditions. No shares subject to this Award will vest after the
occurrence of any Forfeiture Event. Shares subject to this Award that have not
yet vested in accordance with the vesting schedule are referred to as “Unvested
Shares.” For the purposes of this Notice, the terms below have the following
meanings:


“Final ROATCE” means, in the case of the Company, the Company’s return on
average tangible common equity calculated based on the Company’s operating
earnings as reported in the Company’s periodic filings with the SEC for the
ROATCE Period and, in the case of the ROATCE Peers, the core return on average
tangible common equity over the ROATCE Period as reported by ROATCE Peer SEC
filings or SNL Financial with appropriate adjustments of accounting numbers by
the Compensation Committee so that results are comparable across periods and
among ROATCE Peers.


“ROATCE Peers” means the group of companies selected by the Compensation
Committee of the Company’s Board of Directors for the purposes of periodic peer
compensation comparisons, as adjusted during the vesting period to remove
companies that are acquired or merge, which group is set forth in the Company’s
2020 proxy statement. The Compensation Committee will make final determinations
of peers for the ROATCE Period, all as provided or permitted by Committee action
and the Plan.


“ROATCE Performance” compares the Company’s Final ROATCE to the ROATCE Peers’
Final ROATCE and is calculated for purposes of determining vesting as the
quotient resulting from dividing the Company’s Final ROATCE to the Peer ROATCE.


“ROATCE Period” means the three fiscal year period commencing January 1, 2020
and ending December 31, 2022.


“Service Period” means the three-year period ending on March 2, 2023.
The vesting of Shares is conditioned upon satisfaction of performance vesting
requirements based on ROATCE Performance. Unless earlier vested as set forth
below, Shares shall become vested in accordance with the applicable Vesting
Percentage specified in the following schedule, provided that Participant is
employed by the Company at the end of the Service Period and the Committee or
its delegate certifies the achievement of the performance goal:





--------------------------------------------------------------------------------




ROATCE PerformanceVesting Percentage of Grant SharesLower than
60%0%60%25%Between 60% and 100%*100% (the Company ROATCE Performance equals or
exceeds the ROATCE Peers ROATCE Performance)100%Above 100%*** When ROATCE
Performance is between 60% and 100%, such results will be interpolated on a
straight-line basis to determine the applicable Vesting Percentage. For example,
80% ROATCE Performance represents the midpoint of r ROATCE Performance and would
result in the midpoint of the Vesting Percentage (62.5%).
** When ROATCE Performance is between 100% and 150%, the Vesting Percentage
shall be equal to the applicable ROATCE Performance. If ROATCE Performance
exceeds 150%, the applicable Vesting Percentage shall be 150%. In no event shall
the total vested shares exceed 150% of the Grant Shares.



Early Vesting. Notwithstanding the foregoing: (i) upon death or Disability of
Participant prior to the end of the Service Period, a percentage of the Unvested
Shares shall vest as of the date of such event (in the case of Disability upon
termination of Participant’s Continuous Service) and shall be distributed in
accordance with Section 4.2 of the RSA Agreement, with such percentage equal to
the number of days of service by the Participant during the Service Period
divided by 1,095 (for shares subject to either performance metric); and (ii) in
the event of a Change in Control, if Participant’s Continuous Service with the
Company is terminated by the Company or successor entity without Cause or by the
Participant for Good Reason (as defined in Participant’s employment agreement
with the Company) within one year following the occurrence of a Change in
Control, all Unvested Shares shall vest as of the date of such event and shall
be distributed in accordance with Section 4.2 of the RSA Agreement. If the
vesting schedule described herein would result in the vesting of a fraction of a
share on any vesting date, that fractional share shall be rounded to the nearest
whole Share. The number of Shares set forth above shall automatically be
adjusted as appropriate pursuant to Section 13 of the Plan.


Acknowledgement and Agreement. By acknowledging and agreeing to the Award on the
terms set forth in the PSA Documents, you represent and warrant to the Company
that: (a) you have received a copy of the PSA Documents, read and reviewed such
documents in their entirety, and fully understand all provisions of the PSA
Documents; (b) you hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator of the Plan regarding any
questions arising under the PSA Documents; (c) your rights to any shares
underlying this Award are conditioned upon you satisfying the Vesting Conditions
in this Notice and the terms of the PSA Documents; (d) nothing in the PSA
Documents bestows upon you any right to continue your current employment or
consulting relationship with the Company for any period of time, nor does it
interfere in any way with your right or the Company’s right to terminate that
relationship at any time, for any reason, with or without cause; and (e) you
agree, unless otherwise paid back to the Company by you, that the Company shall
have the right to offset the amount of the Award that is to be forfeited or
repaid under Section 16, Clawback, of the Plan against any current amounts due
to you, including, but not limited to, salary, incentive compensation, Awards
under the Plan, severance, deferred compensation or any other funds due to you
from Company. I hereby acknowledge receipt of, and accept, this Award granted on
the date shown above, which has been issued to me under the terms and conditions
of the PSA Documents, and I hereby agree to the terms and conditions of such PSA
Documents, including the offset provision provided in paragraph (e) above. I
further acknowledge receipt of the Plan Prospectus.

